STATE OF MICHIGAN

                           COURT OF APPEALS



PATRICIA THOMAS,                                                    UNPUBLISHED
                                                                    April 20, 2017
               Plaintiff-Appellee,

v                                                                   No. 331054
                                                                    Genesee Circuit Court
CITY OF FLINT,                                                      LC No. 15-105311-NO

               Defendant-Appellant.


Before: FORT HOOD, P.J., and JANSEN and HOEKSTRA, JJ.

PER CURIAM.

        In this action involving the highway exception to governmental immunity, MCL
691.1402, defendant appeals as of right the order denying its motion for summary disposition.
Because plaintiff failed to provide defendant with notice of the “exact location” of the allegedly
defective sidewalk as required by MCL 691.1404(1), we reverse and remand for entry of
summary disposition in favor of defendant.

        According to plaintiff, she tripped on a defective sidewalk in the City of Flint on August
17, 2013. On August 19, 2013, plaintiff submitted a damage claim form to defendant, asserting
that she stepped into a hole on the sidewalk and “fell on [her] face.” The specific location of the
incident was identified as “M.L.K. – BRIDGE over FLINT RIVER.” On November 12, 2013,
and January 10, 2014, plaintiff’s attorney sent defendant notice of injuries sustained by plaintiff
when she “tripped and fell due to cracked, uneven, raised, and broken concrete, on the sidewalk.”
Both notices described the location as “Flint River Park, on Martin Luther King, south lane
sidewalk on the bridge over the river. Photos attached.” The attached photographs consisted of
two photographs taken on August 20, 2013, the first depicting a sidewalk repaired with several
patches of asphalt, and the second providing a closer view of two or three of the patches.

        On August 13, 2015, plaintiff filed suit against defendant, alleging in her complaint that
defendant breached its duty to keep its streets and sidewalks in reasonable repair and safe for
public travel. Defendant filed a motion for summary disposition pursuant to MCR 2.116(C)(7)
and (8). Defendant maintained that summary disposition was proper because plaintiff failed to
provide adequate presuit notice of the purported defect as required by MCL 691.1404(1).
Specifically, defendant argued that the notices were deficient because Martin Luther King
Avenue did not cross over the Flint River, and thus the identified location did not exist.
Defendant further argued that the attached photographs did not cure the deficiency because the

                                                -1-
photos depicted multiple areas of patched sidewalk, without precisely identifying the allegedly
defective condition. In response, plaintiff argued that the notice provided was adequate because,
when considered together, the various notices and photographs provided defendant with
sufficient information to investigate and remedy the defect. Additionally, plaintiff argued that a
map showed that Martin Luther King Avenue did, in fact, cross over the Flint River.

        The trial court denied defendant’s motion for summary disposition, concluding that
plaintiff’s notice substantially complied with the requirements of MCL 691.1404(1). The trial
court noted that, in describing the location of her fall, plaintiff had identified “the location of the
defect as being in various places.” Further, the trial court recognized that, contrary to plaintiff’s
representations, as shown on plaintiff’s map of the area, Martin Luther King Avenue clearly did
not cross the Flint River, which was instead traversed via Saginaw Street. Nevertheless, the trial
court found plaintiff’s identification of the defect’s location sufficient. Emphasizing plaintiff’s
photographs, the trial court reasoned that plaintiff’s notice “certainly” gave defendant the
opportunity to investigate plaintiff’s claim as demonstrated by the fact that defendant actually
remedied any defect within three days of plaintiff’s fall. Defendant now appeals as of right.

        On appeal, defendant argues that the trial court erred in denying its motion for summary
disposition. As in the trial court, defendant argues that plaintiff’s notice did not comply with the
requirements of MCL 691.1404(1). Specifically, defendant emphasizes that the location
identified by plaintiff does not exist because Martin Luther King Avenue does not cross the Flint
River. Defendant also contends that this obviously flawed description is not cured by plaintiff’s
photographs, which depict several patched areas of sidewalk without providing any clarity as to
where plaintiff’s fall is alleged to have occurred. We agree.

       We review a trial court’s denial of a motion for summary disposition de novo. Herman v
Detroit, 261 Mich. App. 141, 143; 680 NW2d 71 (2004). Likewise, decisions regarding the
applicability of governmental immunity and statutory exceptions to governmental immunity
involve questions of law, which we review de novo. Snead v John Carlo, Inc, 294 Mich. App.
343, 354; 813 NW2d 294 (2011). Underlying questions of statutory interpretation are also
reviewed de novo. Yono v Dep’t of Transp, 499 Mich. 636, 645; 885 NW2d 445 (2016).

       Generally, a governmental agency is immune from tort liability if it is engaged in the
exercise or discharge of a governmental function. MCL 691.1407(1); Yono, 499 Mich. at 646.
There are six statutory exceptions to the general grant of immunity. Hannay v Dep’t of Transp,
497 Mich. 45, 60 n 34; 860 NW2d 67 (2014). As relevant to this appeal, the highway exception
provides that “[e]ach governmental agency having jurisdiction over a highway shall maintain the
highway in reasonable repair so that it is reasonably safe and convenient for public travel.”
MCL 691.1402(1). Under this exception, an individual may “recover the damages suffered by
him or her resulting from a municipality's failure to keep highways—including sidewalks, MCL
691.1401(c)—in reasonable repair and in a condition reasonably safe and fit for travel.”
Bernardoni v Saginaw, 499 Mich. 470, 473; 886 NW2d 109 (2016) (citation and quotation marks
omitted). See also MCL 691.1402(1); MCL 691.1402a(2).

       However, it is well-settled that the Legislature may place conditions or limitations on the
imposition of liability on a governmental agency. McCahan v Brennan, 492 Mich. 730, 736; 822
NW2d 747 (2012). One of these conditions is found in MCL 691.1404, which imposes a notice

                                                 -2-
requirement upon a plaintiff as a condition to any recovery for injuries sustained by reason of a
defective highway. See Rowland v Washtenaw Co Rd Comm, 477 Mich. 197, 203-204, 212; 731
NW2d 41 (2007). The statute provides, in relevant part:

               (1) As a condition to any recovery for injuries sustained by reason of any
       defective highway, the injured person, within 120 days from the time the injury
       occurred, . . . shall serve a notice on the governmental agency of the occurrence of
       the injury and the defect. The notice shall specify the exact location and nature of
       the defect, the injury sustained and the names of the witnesses known at the time
       by the claimant.

The language of the statute is clear and it must be enforced as written, meaning that
noncompliance with this provision will not be excused and the failure to comply with the statute
requires dismissal of a plaintiff’s claim, regardless of a showing of actual prejudice to the
defendant. McCahan, 492 Mich. at 744-745; Rowland, 477 Mich. at 200, 219. The purpose of the
notice requirement is to give the governmental agency the opportunity to investigate the claim
while the evidence is still fresh and to cure the defect before other individuals are injured. Burise
v City of Pontiac, 282 Mich. App. 646, 652; 766 NW2d 311 (2009). In addition to providing
officials with information to investigate the alleged defect, the notice requirement also serves the
purpose of confining the potential plaintiff to a specific spot where the injury was alleged to have
occurred. Dempsey v Detroit, 4 Mich. App. 150, 152; 144 NW2d 684 (1966).

        The notice required by MCL 691.1404 need not be in any particular form, but it must
identify the exact location and the nature of the defect, the injury sustained, and witnesses to the
injury’s occurrence. Burise, 282 Mich. App. at 653-654. Notably, because the notice is required
of “an average citizen for the benefit of a governmental entity,” this Court has recognized that
the notice requirement should be construed “to avoid penalizing an inexpert layman for some
technical defect.” Plunkett v Dep’t of Transp, 286 Mich. App. 168, 176; 779 NW2d 263 (2009).
Consequently, the information provided in the notice “need only be understandable and
sufficient to bring the important facts to the governmental entity’s attention.” Id. Further, the
sufficiency of the notice of a claim is contingent upon the entire notice and all of the facts stated
therein. See Rule v Bay City, 12 Mich. App. 503, 507-508; 163 NW2d 254 (1968). “Some degree
of ambiguity in an aspect of a particular notice may be remedied by the clarity of other aspects.”
McLean v Dearborn, 302 Mich. App. 68, 75; 836 NW2d 916 (2013) (citation omitted). In other
words, substantial compliance with the notice requirement may suffice as long as the plaintiff’s
description of the nature of the defect, combined with other aspects, such as the specific
description of the location and time and nature of the injuries, is sufficient to clarify or remedy
an ambiguity or deficiency. Plunkett, 286 Mich. App. at 177.

        With regard to the requirement that a plaintiff provide notice of the “exact location” of
the defect, a description of the location is deficient if it includes an incorrect address without
other means of identifying the location. Jakupovic v City of Hamtramck, 489 Mich. 939; 798
NW2d 12 (2011); Thurman v City of Pontiac, 295 Mich. App. 381, 385-386; 819 NW2d 90
(2012). Likewise, without clarifying information, a description that places the defect somewhere
near the intersection of two roads or that provides an address “near” the defect without providing
more specific information, such as the fact that the defect is in actuality 40 yards away, is too
vague to identify the place of injury and to comply with the statute. See Thurman, 295 Mich

                                                -3-
App at 385, citing Dempsey, 4 Mich. App. at 151-152; Smith v City of Warren, 11 Mich. App. 449,
452-453; 161 NW2d 412 (1968). Moreover, the fact that a governmental entity actually
succeeds in finding a defect and making repairs is immaterial to the adequacy of the notice given
because “the notice must describe the place of injury sufficiently to make it identifiable from the
notice itself.” Dempsey, 4 Mich. App. at 151-152.

        In the present case, plaintiff first provided defendant with notice of a location that does
not exist. Specifically, the damage claim form identified the location of the fall as “M. L. K. –
Bridge over FLINT RIVER.” However, Martin Luther King Avenue does not cross the Flint
River. By failing to specify an existing location, plaintiff clearly failed to identify “the exact
location” of the defect. Cf. Jakupovic, 489 Mich. at 939; Thurman, 295 Mich. App. at 385-386.

        Aside from the damage form submitted by plaintiff, the notice provided by plaintiff’s
attorney added confusion, rather than clarity, to the location of the alleged defect. The notice
provided by plaintiff’s attorney described the location in question as: “Flint River Park, on
Martin Luther King, south lane sidewalk on the bridge over the river.” This description includes
a variety of geographical markers: (1) the Flint River Park, (2) Martin Luther King Avenue, and
(3) the south lane sidewalk on the bridge over the river. But, it is entirely unclear what is meant
by reference to these locations given that, as noted, Martin Luther King Avenue does not cross
the Flint River. Rather, Saginaw Street crosses the river. Thus, insofar as the notice indicates
that the defect is on a sidewalk on the bridge, because the street going over the bridge is not
correctly identified, plaintiff’s notice is deficient. See Jakupovic, 489 Mich. at 939; Thurman,
295 Mich. App. at 385-386. Conversely, to the extent the notice suggests that the defect is in Flint
River Park on Martin Luther King Avenue, such a description is clearly at odds with the
assertion that the defect is on a bridge because, again, Martin Luther King Avenue does not cross
the river. Such imprecise and inconsistent—indeed, incorrect—information, falls far short of
identifying the exact location of the defect as required by MCL 691.1404(1). See Jakupovic, 489
Mich. at 939; Thurman, 295 Mich. App. at 385-386. At best, when the notices are read together,
the various locations identified by plaintiff suggest a general area in Flint. But, simply alleging a
location in a general area is too vague a description to satisfy the notice requirement in MCL
691.1404(1). See Dempsey, 4 Mich. App. at 151-152; Smith, 11 Mich. App. at 452.

        Lastly, we also conclude that plaintiff’s photographs fail to cure the insufficiency of her
written descriptions. The first photograph depicts a lengthy view of the sidewalk with various
patches of asphalt over the sidewalk area. The second photograph is a close-up of two or three
large asphalt patches on the sidewalk. Although the images depict numerous patches, plaintiff
does not identify the exact area of patching that constitutes the location of her trip and fall.
Without more specificity from plaintiff, there is no way to determine from the photographs
which of the various similar-looking patches constitutes the “exact location” of the defect.

        Moreover, even considering the patches collectively, there is no way to determine the
location of the patches from the photographs. Both photographs show relatively generic shots of
sidewalk, devoid of street signs or distinguishing landmarks that would alert a viewer to the




                                                -4-
“exact location.” There is also nothing particularly unique about a patched sidewalk.1 Cf. Rule,
12 Mich. App. at 508. Indeed, the scenes shown in the pictures resemble any number of repaired
sidewalks across various cities in Michigan and the United States. Such commonplace images
are not sufficient, on their own, to impart notice of the defect’s exact location. And, because
plaintiff’s written explanations contain inconsistent and imprecise descriptions involving a
nonexistent location, there is no written reference point to give context or meaning to these
generic photographs. Cf. McLean, 302 Mich. App. at 76 (finding presuit notice sufficient when
the defect was described as being located “directly across the street from 1136 Mason,
Dearborn” and the pictures showed landmarks, such as a light post, a large line in the concrete,
and the doorway of the building, which would assist the city in locating the hole in the concrete).
Quite simply, even when plaintiff’s written description is considered in conjunction with her
photographs, she has failed to provide understandable and sufficient information to bring the
exact location of the defect to defendant’s attention. See Plunkett, 286 Mich. App. at 176-177.

         Given her failure to identify the exact location of the defect, it is clear that plaintiff has
failed to substantially comply with the notice requirements of MCL 691.1404(1). Having failed
to fulfill the presuit notice requirement of MCL 691.1404(1), plaintiff cannot pursue her claim.
See Rowland, 477 Mich. at 201. Thus, plaintiff’s claim must be dismissed, and the trial court
erred by denying defendant’s motion for summary disposition.

        Reversed and remanded for entry of an order granting defendant’s motion for summary
disposition. We do not retain jurisdiction.



                                                               /s/ Karen M. Fort Hood
                                                               /s/ Kathleen Jansen
                                                               /s/ Joel P. Hoekstra




1
   In finding plaintiff’s notice sufficient, the trial court emphasized that the pictures showed
patches, suggesting that notice must have been sufficient because it appeared that defendant had
found the defective sidewalk and made repairs. However, there is no evidence that the repairs
shown in the pictures were undertaken as a result of the notice provided by plaintiff or that
defendant located the area based on plaintiff’s descriptions. More importantly, it is ultimately
irrelevant whether defendant repaired the defect because, regardless of defendant’s conduct, the
notice must describe the place of injury sufficiently to make it identifiable from the notice itself.
Dempsey, 4 Mich. App. at 151-152. Thus, the fact that defendant made repairs is not dispositive.


                                                 -5-